Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44-45 and 54-58) and antibody having a variable heavy chain of SEQ ID NO:1 and a variable light chain of SEQ ID NO:2 in the reply filed on March 23, 2021 is acknowledged. 
Claims 4-5, 9, 11, 14-15, 17-21, 23-24, 27-28, 30, 32-33, 35, 37, 40-43, 47-49, 51-53, 59-115, 117-122, 124-128, and 130 are canceled. Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44-46, 50, 54-58, 116, 123 and 129 are pending. Claims 46, 50, 116, 123 and 129 are withdrawn without traverse (filed 3/23/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2021. 
Upon reconsideration, the species election between SEQ ID NOs: 1 and 3 and the species election between SEQ ID NOs:2 and 4 are withdrawn because SEQ ID NO:3 is the heavy chain sequence comprising SEQ ID NO:1, and SEQ ID NO:4 is the light chain sequence comprising SEQ ID NO:2. Thus, the subject matter to the extent of SEQ ID NOs: 3 and 4 are included and under examination in this office action. 
3. 	Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44-45 and 54-58 are under examination in this office action.
Specification
4.	The disclosure is objected to because of the following informalities: The recitation “a variable light chain/a variable heavy chain” across the whole specification is objected to because the limitation is not consistent with the limitation “a light/heavy chain variable domain” or “the variable region of the light/heavy chain” (see paragraph [0049]). Appropriate correction is required.

5.	The use of the term “CHTTM” ([0121]), ”POROSTMXS” ([0032]; [0071]; [0122]-[0125]; [0127]) or “JMP®” ([0126], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
6. 	Claims 1-3, 6-8, 44-45 and 54-58 are objected to because of the following informalities:  The recitations “H2L3”, “H2L2” and “CHO” are not unique or common . Appropriate correction is required.
Claims 56-58 are objected to because the claims recite “a/the variable light chain or a/the variable heavy chain”, which is not consistent with the recitation “a light/heavy chain variable domain” or “the variable region of the light/heavy chain” (see paragraph [0049]). Appropriate correction is required.
Claim 58 is objected to because claim 58 recites “wherein the anti-CD123 antibody comprises the variable heavy chain (VH) sequence of SEQ ID NO:1 or SEQ ID NO:3 and/or the variable light chain (VL) sequence of SEQ ID NO:2 or SEQ ID NO:4”. It is unclear whether the sequences for the VH and the VL are SEQ ID NOs: 1 and 2 respectively or are SEQ ID NOs: 3 and 4 respectively. Based on p. 7, paragraph [0023] of the specification, the sequence of SEQ ID NO:3 is the sequence for the entire heavy chain (HC) of the anti-CD123 antibody and the sequence of SEQ ID NO:4 is the sequence for the entire light chain (LC) of the anti-CD123 antibody; and the sequences of SEQ ID NOs: 1 and 2 are the sequences for the VH and VL of the anti-CD123 antibody respectively. Appropriate correction is required.

7.	Claims 46, 50, 116, 123 and 129 are objected to because of the following informalities:  the status of the claims 46, 50, 116, 123 and 129 is in correct because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 34, 54-55 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 and 54-55 are indefinite because claim 8 and 54 recite “one or more eluted column volumes selected from column volumes 1-9” and claim 55 recites “eluted column volumes 1-4”. It is unclear what column size and what column volumes are based on because the column size and column volumes can be changed based on different columns. Thus, the metes and bounds of what is encompassed within the definition of “column volumes and column volumes 1-9” or “eluted column volumes 1-4” cannot be determined, which renders the claim indefinite. 
Claim 34 is indefinite because claim 34 recites both broad and narrow limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation “the antibody composition has a pH of about 3.8 to 6.5”, and the claim also 
Claim 58 is indefinite because claim 58 recites “wherein the anti-CD123 antibody comprises the variable heavy chain (VH) sequence of SEQ ID NO:1 or SEQ ID NO:3 and/or the variable light chain (VL) sequence of SEQ ID NO:2 or SEQ ID NO:4”. It is unclear whether the sequences for the VH and the VL are SEQ ID NOs: 1 and 2 respectively or SEQ ID NOs: 3 and 4 respectively, which renders the claim indefinite. 
Based on p. 7, paragraph [0023] of the specification, the sequence of SEQ ID NO:3 is the sequence for the entire heavy chain (HC) of the anti-CD123 antibody and the sequence of SEQ ID NO:4 is the sequence for the entire light chain (LC) of the anti-CD123 antibody; and the sequences of SEQ ID NOs: 1 and 2 are the sequences for the VH and VL of the anti-CD123 antibody respectively.

Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44-45 and 54-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-3, 6-8, 10, 12-13, 16, 22, 25-26, 29, 31, 34, 36, 38-39, 44-45 and 54-55 encompass separating a genus of structurally and functionally undefined H2L3 antibodies or antigen-binding fragments thereof from a genus of structurally and functionally undefined antibody composition comprising structurally and functionally undefined H2L3 and H2L2 antibodies or antigen-binding fragments thereof using a genus of undefined cation exchange resin and a genus of undefined binding conditions and elution conditions and composition to collect a genus structurally and functionally undefined H2L2 antibody composition. Claim 39 encompasses using a genus of 
The specification describes the use of size-exclusion ultra-performance liquid chromatography (SEC-UPLC) to analyze and purify monomer, aggregate or H2L3 from a cysteine-engineered monoclonal antibody (CysmAb), huCD123-6Gv4.7 (G4723A) antibody composition following protein A purification (figure 1) and the peak fraction of H2L3 is after aggregates and before monomers and low molecular weight species (LMW). Based on Applicant’s own admission, the specification also teaches that i) the use of ceramic hydroxyapatite (CHT) chromatography purification under varying salt concentrations (100mM, 95mM, 90mM or 85mM potassium phosphate buffer) to elute H2L3 antibodies of CysmAb is inefficient (see example 2, [0121], figure 3); ii) when using POROSTM XS cation exchange chromatography for purification of H2L3 of huCD123-6Gv4.7 (G4723A), while a significant portion of the H2L3 species were eluted TM XS column binding and elution conditions to elute H2L3 species in a later fraction is required; iii) different pH, NaCl concentrations, load density and collection volumes can affect the eluted H2L3; iv) a combination of using pH4.2, 400mM NaCl, collecting 4CV (column volume 1-4) can reduce the H2L3 level to <1% in the final product (table 4, [0127]); v) using POROSTM XS chromatography at pH 5.0, 4.7, and 4.4 (at pH 5.0, 150-300 mM NaCl over 20 CV; at pH 4.7 and 4.4, 0-500 mM NaCl over 25 CV), at pH 4.4 the H2L3 was separated efficiently from the antibody and only eluted in later fractions and elution with a lower pH generated a product (H2L2 composition) with lower H2L3 species (see example 3 paragraph [0122]-[0127]).
However, the claims are not limited to using specific pH, salt, loading density, and collection volumes for a specific antibody or a specific CysmAb to separate H2L3 antibodies or antigen-binding fragments thereof from a mixture comprising of H2L3 and H2L2 antibodies or antigen-binding fragments thereof and to elute only H2L2 antibodies or antigen-binding fragments thereof as set forth above but also encompass using a genus of undefined cation exchange resin and a genus of undefined binding conditions and elution conditions and composition to separate structurally and functionally undefined H2L3 antibodies or antigen-binding fragments thereof from H2L2 antibodies or antigen-binding fragments thereof in an antibody composition comprising the mixture of structurally and functionally undefined H2L3 and H2L2 antibodies or antigen-binding 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification and the prior art, Applicant is in possession of separating H2L3 and collecting H2L2 of huCD123-6Gv4.7 (G4723A) in an antibody composition comprising H2L3 and H2L2 of huCD123-6Gv4.7 (G4723A) using the conditions shown in examples 1-3 of the specification. While several methods are known to isolate, capture and elute antibodies, for example, size-exclusion ultra-performance liquid chromatography (SEC-UPLC), based on Applicant’s own admission (see paragraphs [0117]-[0127], examples 1-3 of the specification), specific ranges for the pH, salt, loading density, and collection volumes are required in order to separate H2L3 from H2L2 and collect H2L2 in a specific antibody composition, for examples, the conditions shown in the examples of the specification for separating H2L3 from H2L2 of huCD123-6Gv4.7 (G4723A), and collecting H2L2 of  huCD123-6Gv4.7 (G4723A). 

The specification fails to teach the structural and functional relationship between huCD123-6Gv4.7 (G4723A) and other structurally and functionally undefined antibodies or other CysmAbs for separating H2L3 and only eluting and collecting H2L2 of huCD123-6Gv4.7 (G4723A) in ranges of the pH, salt, loading density, and collection volumes. As admitted by Applicant (see paragraphs [0117]-[0127], examples 1-3 of the specification), specific ranges for the pH, salt, loading density, and collection volumes are required in order to separate H2L3 from H2L2 and collect H2L2 in an antibody composition of huCD123-6Gv4.7 (G4723A). In addition, different culture conditions to express different antibodies result in different levels of H2L3, and different purification methods and conditions result in different yields of H2L2 as evidenced by Gomez (see abstract; p. 1438-1443, tables 1-4; Gomez et al. Am. Intitut. Chem. Engi. Biotechnol. Prog, 2010; 26:1438-1445, as in IDS), Gomez et al. (see p. 748-749, table 1; p. 751-755; Gomez et al. Biotechnol. Bioeng. 2010; 105; 748-760, as in IDS) and Wollacott et al. (see p. 925-932; tables 1-4, Wollacott et al., mAbs; 2013; 5: 925-935. dx.doi.org/10.4161/mabs.26192, as in IDS). 
Neither the specification nor the prior art teaches what other cation exchange resins or purification conditions and ranges for the pH, salt, loading density, and 
It is also known in the art that a single amino acid change can abolish the binding ability of a molecule. For example, a substitution of lysine residue by glutamic acid at position 118 of acidic fibroblast growth factor results in a substantial loss of its biological activity including the binding ability to heparin and its receptor (Burgess et al. J of Cell Bio. 1990, 111:2129-2138). Although many amino acid substitutions are possible in any given protein, the position of where such amino acid substitutions can be made is critical for maintaining the function of a protein; i.e. only certain positions can tolerate conservative substitutions without changing the relationship of three dimensional structure and function of the protein (col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310). Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would not immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active because conformation is dependent upon surrounding residues; i.e. substitution of non-essential residues can often destroy activity. In addition to a core determinant sequence, the protein-protein interaction also relies on the flanking or noncontiguous residues (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452). The optimal binding motif for a domain is not necessarily suitable for physiological or in vivo interaction. The predictive data always need to be validated by actual analyses in cells (see p. 445, the third column, second paragraph, Pawson et al. 2003, Science 300:445-452). Alaoui-lsmaili teaches that designing a mutein having predictable activities is difficult because of the complexity of the interactions between 
The specification provides no identification of any particular portion of the structure that must be conserved for the claimed genus of cation exchange resins and the claimed genus of antibodies or what specific features and characteristics are required by the claimed genus of separating and purifying and the genus of ranges for the pH, salt, loading density, and collection volumes in order to separate H2L3 and 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of structurally and functionally undefined antibodies or antigen-binding fragments thereof using the genus of undefined cation exchange resin and the genus of undefined binding conditions and elution conditions and composition to collect the genus of structurally and functionally undefined H2L2 antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.


10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollacott et al. (mAbs, 2013; 5:925-935, as in IDS).
Claims 2 and 22 are drawn to methods of separating H2L3 antibodies or antigen-binding fragments thereof from an antibody composition comprising H2L3 antibodies or antigen-binding fragments thereof and H2L2 antibodies or antigen-binding fragments thereof, the method comprising: (i) applying the antibody composition to a cation exchange resin so that H2L3 antibodies or antigen-binding fragments thereof and H2L2 antibodies or antigen- binding fragments thereof bind to the resin; (ii) applying an elution composition with a salt concentration of about 300 mM to about 600 mM to the cation exchange resin; and (iii) collecting an H2L2 composition eluted from the resin. Dependent claim 22 is directed to wherein the elution composition has a pH of about 3.8-6.5.
Wollacott et al. teach a method of separating H2L3 of and collecting H2L2 of human IgG1 mAb (mAb-X) comprising applying the mAb-X antibody composition isolated from CHO cells or THIOMAB to a SE-HPLC (size-exclusion high-performance liquid chromatography (SEC-UPLC) and a hydrophobic interaction chromatography (HIC) to remove H2L3 and collect H2L2 of mAb-X or THIOMAB, which is to apply an antibody composition comprising H2L3 and H2L2 to a cation exchange resin; equilibration with a buffer with NaCl of 0.7-1M, washing with a buffer with NaCl of 0.2-nd col., mAb-X purification, table 2 to p. 931, figures 5-6; p.933-935, in particular). The salt concentration of 0.4M (400mM) taught by Wollacott is within the range of 300-600mM and the pH 6.0 taught by Wollacott is within the claimed range of 3.8-6.5 recited in claim 22. Thus, claims 2 and 22 are anticipated by Wollacott et al.


Conclusion

12.	NO CLAIM IS ALLOWED.

anti-CD123

HC
SEQ ID NO:3(HC)	  	  1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
SEQ ID NO:1(HCVR)		  1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
SEQ ID NO:5(HCDR1	)	  1 ------------------------------SSIMH-------------------------  5
SEQ ID NO:6(HCDR2)  	  1 -------------------------------------------------YIKPYNDGTKY 11
SEQ ID NO:7(HCDR3) 	  1 ------------------------------------------------------------


SEQ ID NO:3(HC)	 	 61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
SEQ ID NO:1(HCVR)	 	 61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
SEQ ID NO:5(HCDR1)  	    ------------------------------------------------------------
SEQ ID NO:6(HCDR2)	 12 NEKFKG------------------------------------------------------  17
SEQ ID NO:7(HCDR3)    	    --------------------------------------EGGNDYYDTMDY----------  12

SEQ ID NO:3(HC)		121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
SEQ ID NO:1(HCVR)		121 S----------------------------------------------------------- 121
SEQ ID NO:5(HCDR1)  	    ------------------------------------------------------------
SEQ ID NO:6(HCDR2) 	    ------------------------------------------------------------
SEQ ID NO:7(HCDR3) 	    ------------------------------------------------------------

SEQ ID NO:3(HC)		181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 240

SEQ ID NO:3(HC)		241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300

SEQ ID NO:3(HC)		301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD 360

SEQ ID NO:3(HC)		361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 420

SEQ ID NO:3(HC)		421 WQQGNVFSCSVMHEALHNHYTQKSLCLSPG 450

LC
SEQ ID NO:4(LC)	  	  1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
SEQ ID NO:2(LCVR)	  	  1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
SEQ ID NO:8(LCDR1)	  1 -----------------------RASQDINSYLS-------------------------- 11
SEQ ID NO:9(LCDR2)	  1 -------------------------------------------------RVNRLVD----  7


SEQ ID NO:4(LC)	 	 61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120
SEQ ID NO:2(LCVR)	 	 61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR------------ 108
SEQ ID NO:8(LCDR1)	    ------------------------------------------------------------
SEQ ID NO:9(LCDR2)	    ------------------------------------------------------------
SEQ ID NO:10(LCDR3)	    ----------------------------LQYDAFPYT-----------------------   9

SEQ ID NO:4(LC)		121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

SEQ ID NO:4(LC)		181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gomez et al.(Biotechnol. Bioeng. 2010; 105; 748-760, as in IDS) teaches a method of separating H2L3 of and collecting H2L2 of THIOMAB comprising applying the mAb-X antibody composition isolated from CHO cells or THIOMAB to a SE-HPLC (size-exclusion chromatography (SEC) to remove H2L3 and collect H2L2 of THIOMAB, which is to apply an antibody composition comprising H2L3 and H2L2 to a cation exchange resin; and applying an elution buffer with 0.2M potassium phosphate and 0.25 potasium chloride at pH 6.2 to elute and collect an H2L2 composition of THIOMAB from the resin (see p. 748-749, table 1; p. 751-755).

Sequence search alignment
SEQ ID NO:1
BFI04663
ID   BFI04663 standard; protein; 450 AA.
XX
AC   BFI04663;
XX
DT   12-JUL-2018  (first entry)
XX
DE   Anti-CD123 antibody HC region, SEQ ID 25.
XX
KW   CD123; CDw123; Immunoglobulin; antibody; antibody production;
KW   antibody therapy; cancer; cytostatic; heavy chain; immunoconjugate;
KW   neoplasm; therapeutic.
XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018098258-A2.
XX
CC PD   31-MAY-2018.
XX
CC PF   22-NOV-2017; 2017WO-US062989.
XX
PR   23-NOV-2016; 2016US-0425761P.

CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Hilderbrand SA,  Hutchins BM;
XX
DR   WPI; 2018-42158Q/43.
XX
CC PT   Preparing cell-binding agent-cytotoxic agent conjugate used to treat 
CC PT   cancer involves reacting imine-moiety in imine-containing cytotoxic agent
CC PT   with e.g. sulfur dioxide in aqueous solution and reacting the resultant 
CC PT   with cell-binding agent.
XX
CC PS   Claim 150; SEQ ID NO 25; 72370160pp; English.
XX
CC   The present invention relates to a novel method for preparing cell-
CC   binding agent-cytotoxic agent conjugate. The cell-binding agent-cytotoxic
CC   agent conjugate is used for inhibiting abnormal cell growth or treating 
CC   proliferative disorder such as cancer, hematological cancer, solid tumor,
CC   leukemia, acute myeloid leukemia (AML), acute lymphoblastic leukemia 
CC   (ALL), acute B lymphoblastic leukemia (B-ALL), chronic myelogenous 
CC   leukemia (CML), chronic lymphocytic leukemia (CLL), lymphoma, melanoma, 
CC   lung cancer, non-small cell lung cancer, ovarian cancer, endometrial 
CC   cancer, peritoneal cancer, pancreatic cancer, breast cancer, prostate 
CC   cancer and cervical cancer. The method involves: reacting imine-moiety in
CC   imine-containing cytotoxic agent with sulfur dioxide in an aqueous 
CC   solution; and reacting the modified cytotoxic agent with the cell-binding
CC   agent (antibody). The present sequence represents an anti-CD123 antibody 
CC   heavy chain region (HC), which is used in the invention as a cell-binding
CC   agent for preparing cell-binding agent-cytotoxic agent conjugate.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 642;  DB 26;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  121;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDM55660
ID   BDM55660 standard; protein; 121 AA.
XX
AC   BDM55660;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody heavy chain variable region, SEQ 34.
XX
KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; heavy chain variable region; hodgkins disease;
KW   humanized antibody; immunoconjugate; interleukin 3 receptor alpha;
KW   leukemia; lymphoma; mantle cell lymphoma; monoclonal antibody;
KW   myelodysplastic syndrome; neoplasm; non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.
PR   07-JUN-2016; 2016US-0346730P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.

CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
DR   N-PSDB; BDM55729.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Claim 24; SEQ ID NO 34; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 
CC   (B-ALL), chronic lymphocytic leukemia (CLL), hairy cell leukemia (HCL), 
CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 
CC   leukemia, non-Hodgkin lymphomas (NHL), mantle cell lymphoma, and 
CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody heavy chain variable region, which is used in 
CC   preparing the antibodies involved in preparing the pharmaceutical 
CC   composition, for treating the above mentioned cancer and cell 
CC   proliferative disorders.
XX
SQ   Sequence 121 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDY44927
ID   BDY44927 standard; protein; 121 AA.
XX
AC   BDY44927;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody heavy chain variable region AbX1 SEQ 7.
XX
KW   CD123; CDw123; heavy chain variable region; humanized antibody;
KW   pharmaceutical; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017091745-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-US063624.
XX
PR   25-NOV-2015; 2015US-0260104P.
PR   28-JUL-2016; 2016US-0368156P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Bartlett E;
XX
DR   WPI; 2017-355416/41.
XX
CC PT   Pharmaceutical composition for treating cancer, e.g. hematological 

CC PT   small hydrophobic molecule, e.g. betaines and amino acids with 
CC PT   hydrophobic side chains.
XX
CC PS   Claim 74; SEQ ID NO 7; 91pp; English.
XX
CC   The invention relates to a novel pharmaceutical composition for treating 
CC   cancer. The pharmaceutical composition comprises: (a) an antibody-drug 
CC   conjugate (ADC) comprising a benzodiazepine; and (b) a small hydrophobic 
CC   molecule selected from betaines and amino acids with hydrophobic side 
CC   chains; or trehalose. The pharmaceutical composition is used for treating
CC   cancer such as hematological cancer or a solid tumor. The present 
CC   sequence represents a humanized anti-CD123 antibody heavy chain variable 
CC   region protein used in the pharmaceutical composition for treating 
CC   cancer.
XX
SQ   Sequence 121 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BFQ46046
ID   BFQ46046 standard; protein; 121 AA.
XX
AC   BFQ46046;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-CD133 antibody heavy chain variable region, SEQ ID 39.
XX
KW   CD133; Prominin 1; antibody; cancer; chemotherapy; cytostatic;
KW   heavy chain variable region; immunoconjugate; neoplasm; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /note= "Any amino acid preferably Phe, Val"
XX
CC PN   WO2018160539-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   27-FEB-2018; 2018WO-US019874.
XX
PR   28-FEB-2017; 2017US-0465118P.
PR   31-MAR-2017; 2017US-0480209P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Widdison WC;
XX
DR   WPI; 2018-70421V/63.
XX
CC PT   New cell-binding agent-cytotoxic agent conjugate or its salt useful in 
CC PT   pharmaceutical composition for inhibiting abnormal cell growth or 
CC PT   treating proliferative disorder or cancer e.g. renal cancer.
XX
CC PS   Claim 47; SEQ ID NO 39; 223pp; English.
XX
CC   The present invention relates to a cell-binding cytotoxic agent conjugate
CC   or its salt, useful in pharmaceutical composition for inhibiting abnormal
CC   cell growth or treating proliferative disorder or cancer. The conjugate 
CC   is useful in a pharmaceutical composition for treating cancer such as 
CC   renal cancer, breast cancer, colon cancer, brain cancer, prostate cancer,
CC   endometrial cancer, cervical cancer, kidney cancer, pancreatic cancer, 
CC   ovarian cancer, head and neck cancer, melanoma, colorectal cancer, 
CC   gastric cancer, squamous cancer, lung cancer, testicular cancer, 
CC   choriocarcinoma, Merkel cell carcinoma, sarcoma, osteosarcoma, 
CC   chondrosarcoma, liposarcoma, leiomyosarcoma, glioblastoma, neuroblastoma,
CC   lymphoma, non-Hodgkin lymphoma, myelodysplastic syndrome (MDS), 
CC   peritoneal cancer, fallopian tube cancer, uterine cancer or leukemia, 
CC   acute myeloid leukemia (AML), acute monocytic leukemia, promyelocytic 
CC   leukemia, eosinophilic leukemia, acute lymphoblastic leukemia, chronic 
CC   lymphocytic leukemia (CLL), or chronic myeloid leukemia (CML). The 

CC   rapid therapeutic effect. The present sequence is an anti-CD133 antibody 
CC   heavy chain variable region, used as a cell binding agent for preparing 
CC   the conjugate for treating cancer.
XX
SQ   Sequence 121 AA;

  Query Match             99.2%;  Score 637;  DB 26;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDM55676
ID   BDM55676 standard; protein; 450 AA.
XX
AC   BDM55676;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 monoclonal antibody heavy chain, SEQ 50.
XX
KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; heavy chain; hodgkins disease; humanized antibody;
KW   immunoconjugate; interleukin 3 receptor alpha; leukemia; lymphoma;
KW   mantle cell lymphoma; monoclonal antibody; myelodysplastic syndrome;
KW   neoplasm; non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Ala
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.
PR   07-JUN-2016; 2016US-0346730P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Example 13; SEQ ID NO 50; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 
CC   (B-ALL), chronic lymphocytic leukemia (CLL), hairy cell leukemia (HCL), 
CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 

CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody heavy chain, which is used in preparing the 
CC   antibodies involved in preparing the pharmaceutical composition, for 
CC   treating the above mentioned cancer and cell proliferative disorders.
XX
SQ   Sequence 450 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 450;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDM55680
ID   BDM55680 standard; protein; 450 AA.
XX
AC   BDM55680;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 monoclonal antibody heavy chain, SEQ 54.
XX
KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; heavy chain; hodgkins disease; humanized antibody;
KW   immunoconjugate; interleukin 3 receptor alpha; leukemia; lymphoma;
KW   mantle cell lymphoma; monoclonal antibody; myelodysplastic syndrome;
KW   neoplasm; non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Ala
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.
PR   07-JUN-2016; 2016US-0346730P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Claim 29; SEQ ID NO 54; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 

CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 
CC   leukemia, non-Hodgkin lymphomas (NHL), mantle cell lymphoma, and 
CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody heavy chain, which is used in preparing the 
CC   antibodies involved in preparing the pharmaceutical composition, for 
CC   treating the above mentioned cancer and cell proliferative disorders.
XX
SQ   Sequence 450 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 450;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDY44931
ID   BDY44931 standard; protein; 450 AA.
XX
AC   BDY44931;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody heavy chain protein AbX1 SEQ ID NO: 11.
XX
KW   CD123; CDw123; heavy chain; humanized antibody; pharmaceutical;
KW   therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017091745-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-US063624.
XX
PR   25-NOV-2015; 2015US-0260104P.
PR   28-JUL-2016; 2016US-0368156P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Bartlett E;
XX
DR   WPI; 2017-355416/41.
XX
CC PT   Pharmaceutical composition for treating cancer, e.g. hematological 
CC PT   cancer, comprises antibody-drug conjugate comprising benzodiazepine, and 
CC PT   small hydrophobic molecule, e.g. betaines and amino acids with 
CC PT   hydrophobic side chains.
XX
CC PS   Claim 75; SEQ ID NO 11; 91pp; English.
XX
CC   The invention relates to a novel pharmaceutical composition for treating 
CC   cancer. The pharmaceutical composition comprises: (a) an antibody-drug 
CC   conjugate (ADC) comprising a benzodiazepine; and (b) a small hydrophobic 
CC   molecule selected from betaines and amino acids with hydrophobic side 
CC   chains; or trehalose. The pharmaceutical composition is used for treating
CC   cancer such as hematological cancer or a solid tumor. The present 
CC   sequence represents a humanized anti-CD123 antibody heavy chain protein 
CC   used in the pharmaceutical composition for treating cancer.
XX
SQ   Sequence 450 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 450;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BDY44932
ID   BDY44932 standard; protein; 450 AA.
XX
AC   BDY44932;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody heavy chain protein AbX1c SEQ ID NO: 12.
XX
KW   CD123; CDw123; heavy chain; humanized antibody; pharmaceutical;
KW   therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017091745-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-US063624.
XX
PR   25-NOV-2015; 2015US-0260104P.
PR   28-JUL-2016; 2016US-0368156P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Bartlett E;
XX
DR   WPI; 2017-355416/41.
XX
CC PT   Pharmaceutical composition for treating cancer, e.g. hematological 
CC PT   cancer, comprises antibody-drug conjugate comprising benzodiazepine, and 
CC PT   small hydrophobic molecule, e.g. betaines and amino acids with 
CC PT   hydrophobic side chains.
XX
CC PS   Claim 76; SEQ ID NO 12; 91pp; English.
XX
CC   The invention relates to a novel pharmaceutical composition for treating 
CC   cancer. The pharmaceutical composition comprises: (a) an antibody-drug 
CC   conjugate (ADC) comprising a benzodiazepine; and (b) a small hydrophobic 
CC   molecule selected from betaines and amino acids with hydrophobic side 
CC   chains; or trehalose. The pharmaceutical composition is used for treating
CC   cancer such as hematological cancer or a solid tumor. The present 
CC   sequence represents a humanized anti-CD123 antibody heavy chain protein 
CC   used in the pharmaceutical composition for treating cancer.
XX
SQ   Sequence 450 AA;

  Query Match             99.2%;  Score 637;  DB 24;  Length 450;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BFQ46049
ID   BFQ46049 standard; protein; 450 AA.
XX
AC   BFQ46049;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-CD133 antibody heavy chain, SEQ ID 42.
XX
KW   CD133; Prominin 1; antibody; cancer; chemotherapy; cytostatic;
KW   heavy chain; immunoconjugate; neoplasm; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2

XX
CC PN   WO2018160539-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   27-FEB-2018; 2018WO-US019874.
XX
PR   28-FEB-2017; 2017US-0465118P.
PR   31-MAR-2017; 2017US-0480209P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Widdison WC;
XX
DR   WPI; 2018-70421V/63.
XX
CC PT   New cell-binding agent-cytotoxic agent conjugate or its salt useful in 
CC PT   pharmaceutical composition for inhibiting abnormal cell growth or 
CC PT   treating proliferative disorder or cancer e.g. renal cancer.
XX
CC PS   Claim 50; SEQ ID NO 42; 223pp; English.
XX
CC   The present invention relates to a cell-binding cytotoxic agent conjugate
CC   or its salt, useful in pharmaceutical composition for inhibiting abnormal
CC   cell growth or treating proliferative disorder or cancer. The conjugate 
CC   is useful in a pharmaceutical composition for treating cancer such as 
CC   renal cancer, breast cancer, colon cancer, brain cancer, prostate cancer,
CC   endometrial cancer, cervical cancer, kidney cancer, pancreatic cancer, 
CC   ovarian cancer, head and neck cancer, melanoma, colorectal cancer, 
CC   gastric cancer, squamous cancer, lung cancer, testicular cancer, 
CC   choriocarcinoma, Merkel cell carcinoma, sarcoma, osteosarcoma, 
CC   chondrosarcoma, liposarcoma, leiomyosarcoma, glioblastoma, neuroblastoma,
CC   lymphoma, non-Hodgkin lymphoma, myelodysplastic syndrome (MDS), 
CC   peritoneal cancer, fallopian tube cancer, uterine cancer or leukemia, 
CC   acute myeloid leukemia (AML), acute monocytic leukemia, promyelocytic 
CC   leukemia, eosinophilic leukemia, acute lymphoblastic leukemia, chronic 
CC   lymphocytic leukemia (CLL), or chronic myeloid leukemia (CML). The 
CC   conjugate has excellent stability and longer half-life, and exhibits 
CC   rapid therapeutic effect. The present sequence is an anti-CD133 antibody 
CC   heavy chain, used as a cell binding agent for preparing the conjugate for
CC   treating cancer.
XX
SQ   Sequence 450 AA;

  Query Match             99.2%;  Score 637;  DB 26;  Length 450;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

BFQ46051
ID   BFQ46051 standard; protein; 450 AA.
XX
AC   BFQ46051;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-CD133 antibody heavy chain, SEQ ID 44.
XX
KW   CD133; Prominin 1; antibody; cancer; chemotherapy; cytostatic;
KW   heavy chain; immunoconjugate; neoplasm; therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /note= "Any amino acid preferably Val"
XX
CC PN   WO2018160539-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   27-FEB-2018; 2018WO-US019874.
XX
PR   28-FEB-2017; 2017US-0465118P.
PR   31-MAR-2017; 2017US-0480209P.
XX

XX
CC PI   Widdison WC;
XX
DR   WPI; 2018-70421V/63.
XX
CC PT   New cell-binding agent-cytotoxic agent conjugate or its salt useful in 
CC PT   pharmaceutical composition for inhibiting abnormal cell growth or 
CC PT   treating proliferative disorder or cancer e.g. renal cancer.
XX
CC PS   Claim 51; SEQ ID NO 44; 223pp; English.
XX
CC   The present invention relates to a cell-binding cytotoxic agent conjugate
CC   or its salt, useful in pharmaceutical composition for inhibiting abnormal
CC   cell growth or treating proliferative disorder or cancer. The conjugate 
CC   is useful in a pharmaceutical composition for treating cancer such as 
CC   renal cancer, breast cancer, colon cancer, brain cancer, prostate cancer,
CC   endometrial cancer, cervical cancer, kidney cancer, pancreatic cancer, 
CC   ovarian cancer, head and neck cancer, melanoma, colorectal cancer, 
CC   gastric cancer, squamous cancer, lung cancer, testicular cancer, 
CC   choriocarcinoma, Merkel cell carcinoma, sarcoma, osteosarcoma, 
CC   chondrosarcoma, liposarcoma, leiomyosarcoma, glioblastoma, neuroblastoma,
CC   lymphoma, non-Hodgkin lymphoma, myelodysplastic syndrome (MDS), 
CC   peritoneal cancer, fallopian tube cancer, uterine cancer or leukemia, 
CC   acute myeloid leukemia (AML), acute monocytic leukemia, promyelocytic 
CC   leukemia, eosinophilic leukemia, acute lymphoblastic leukemia, chronic 
CC   lymphocytic leukemia (CLL), or chronic myeloid leukemia (CML). The 
CC   conjugate has excellent stability and longer half-life, and exhibits 
CC   rapid therapeutic effect. The present sequence is an anti-CD133 antibody 
CC   heavy chain, used as a cell binding agent for preparing the conjugate for
CC   treating cancer.
XX
SQ   Sequence 450 AA;

  Query Match             99.2%;  Score 637;  DB 26;  Length 450;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 S 121
              |
Db        121 S 121

SEQ ID NO:2
BDM55661
ID   BDM55661 standard; protein; 108 AA.
XX
AC   BDM55661;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody light chain variable region, SEQ 35.
XX
KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; hodgkins disease; humanized antibody;
KW   immunoconjugate; interleukin 3 receptor alpha; leukemia;
KW   light chain variable region; lymphoma; mantle cell lymphoma;
KW   monoclonal antibody; myelodysplastic syndrome; neoplasm;
KW   non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.

XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
DR   N-PSDB; BDM55730.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Claim 24; SEQ ID NO 35; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 
CC   (B-ALL), chronic lymphocytic leukemia (CLL), hairy cell leukemia (HCL), 
CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 
CC   leukemia, non-Hodgkin lymphomas (NHL), mantle cell lymphoma, and 
CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody light chain variable region, which is used in 
CC   preparing the antibodies involved in preparing the pharmaceutical 
CC   composition, for treating the above mentioned cancer and cell 
CC   proliferative disorders.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 565;  DB 24;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108

BDY44929
ID   BDY44929 standard; protein; 108 AA.
XX
AC   BDY44929;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody light chain variable region AbX1 SEQ 9.
XX
KW   CD123; CDw123; humanized antibody; light chain variable region;
KW   pharmaceutical; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2017091745-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-US063624.
XX
PR   25-NOV-2015; 2015US-0260104P.
PR   28-JUL-2016; 2016US-0368156P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Bartlett E;
XX
DR   WPI; 2017-355416/41.
XX
CC PT   Pharmaceutical composition for treating cancer, e.g. hematological 
CC PT   cancer, comprises antibody-drug conjugate comprising benzodiazepine, and 
CC PT   small hydrophobic molecule, e.g. betaines and amino acids with 
CC PT   hydrophobic side chains.
XX
CC PS   Claim 74; SEQ ID NO 9; 91pp; English.

CC   The invention relates to a novel pharmaceutical composition for treating 
CC   cancer. The pharmaceutical composition comprises: (a) an antibody-drug 
CC   conjugate (ADC) comprising a benzodiazepine; and (b) a small hydrophobic 
CC   molecule selected from betaines and amino acids with hydrophobic side 
CC   chains; or trehalose. The pharmaceutical composition is used for treating
CC   cancer such as hematological cancer or a solid tumor. The present 
CC   sequence represents a humanized anti-CD123 antibody light chain variable 
CC   region protein used in the pharmaceutical composition for treating 
CC   cancer.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 565;  DB 24;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108

BFI04662
ID   BFI04662 standard; protein; 108 AA.
XX
AC   BFI04662;
XX
DT   12-JUL-2018  (first entry)
XX
DE   Anti-CD123 antibody VL region, SEQ ID 24.
XX
KW   CD123; CDw123; antibody; antibody production; antibody therapy; cancer;
KW   cytostatic; immunoconjugate; light chain variable region; neoplasm;
KW   therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018098258-A2.
XX
CC PD   31-MAY-2018.
XX
CC PF   22-NOV-2017; 2017WO-US062989.
XX
PR   23-NOV-2016; 2016US-0425761P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Hilderbrand SA,  Hutchins BM;
XX
DR   WPI; 2018-42158Q/43.
XX
CC PT   Preparing cell-binding agent-cytotoxic agent conjugate used to treat 
CC PT   cancer involves reacting imine-moiety in imine-containing cytotoxic agent
CC PT   with e.g. sulfur dioxide in aqueous solution and reacting the resultant 
CC PT   with cell-binding agent.
XX
CC PS   Disclosure; SEQ ID NO 24; 72370160pp; English.
XX
CC   The present invention relates to a novel method for preparing cell-
CC   binding agent-cytotoxic agent conjugate. The cell-binding agent-cytotoxic
CC   agent conjugate is used for inhibiting abnormal cell growth or treating 
CC   proliferative disorder such as cancer, hematological cancer, solid tumor,
CC   leukemia, acute myeloid leukemia (AML), acute lymphoblastic leukemia 
CC   (ALL), acute B lymphoblastic leukemia (B-ALL), chronic myelogenous 
CC   leukemia (CML), chronic lymphocytic leukemia (CLL), lymphoma, melanoma, 
CC   lung cancer, non-small cell lung cancer, ovarian cancer, endometrial 
CC   cancer, peritoneal cancer, pancreatic cancer, breast cancer, prostate 
CC   cancer and cervical cancer. The method involves: reacting imine-moiety in
CC   imine-containing cytotoxic agent with sulfur dioxide in an aqueous 
CC   solution; and reacting the modified cytotoxic agent with the cell-binding
CC   agent (antibody). The present sequence represents an anti-CD123 antibody 
CC   light chain variable region (VL), which is used in the invention as a 
CC   cell-binding agent for preparing cell-binding agent-cytotoxic agent 
CC   conjugate.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 565;  DB 26;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60


              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108

BFQ46047
ID   BFQ46047 standard; protein; 108 AA.
XX
AC   BFQ46047;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-CD133 antibody light chain variable region, SEQ ID 40.
XX
KW   CD133; Prominin 1; antibody; cancer; chemotherapy; cytostatic;
KW   immunoconjugate; light chain variable region; neoplasm; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018160539-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   27-FEB-2018; 2018WO-US019874.
XX
PR   28-FEB-2017; 2017US-0465118P.
PR   31-MAR-2017; 2017US-0480209P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Widdison WC;
XX
DR   WPI; 2018-70421V/63.
XX
CC PT   New cell-binding agent-cytotoxic agent conjugate or its salt useful in 
CC PT   pharmaceutical composition for inhibiting abnormal cell growth or 
CC PT   treating proliferative disorder or cancer e.g. renal cancer.
XX
CC PS   Claim 47; SEQ ID NO 40; 223pp; English.
XX
CC   The present invention relates to a cell-binding cytotoxic agent conjugate
CC   or its salt, useful in pharmaceutical composition for inhibiting abnormal
CC   cell growth or treating proliferative disorder or cancer. The conjugate 
CC   is useful in a pharmaceutical composition for treating cancer such as 
CC   renal cancer, breast cancer, colon cancer, brain cancer, prostate cancer,
CC   endometrial cancer, cervical cancer, kidney cancer, pancreatic cancer, 
CC   ovarian cancer, head and neck cancer, melanoma, colorectal cancer, 
CC   gastric cancer, squamous cancer, lung cancer, testicular cancer, 
CC   choriocarcinoma, Merkel cell carcinoma, sarcoma, osteosarcoma, 
CC   chondrosarcoma, liposarcoma, leiomyosarcoma, glioblastoma, neuroblastoma,
CC   lymphoma, non-Hodgkin lymphoma, myelodysplastic syndrome (MDS), 
CC   peritoneal cancer, fallopian tube cancer, uterine cancer or leukemia, 
CC   acute myeloid leukemia (AML), acute monocytic leukemia, promyelocytic 
CC   leukemia, eosinophilic leukemia, acute lymphoblastic leukemia, chronic 
CC   lymphocytic leukemia (CLL), or chronic myeloid leukemia (CML). The 
CC   conjugate has excellent stability and longer half-life, and exhibits 
CC   rapid therapeutic effect. The present sequence is an anti-CD133 antibody 
CC   light chain variable region, used as a cell binding agent for preparing 
CC   the conjugate for treating cancer.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 565;  DB 26;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKR 108

SEQ ID NO:3
BFI04663
ID   BFI04663 standard; protein; 450 AA.
XX
AC   BFI04663;
XX
DT   12-JUL-2018  (first entry)
XX
DE   Anti-CD123 antibody HC region, SEQ ID 25.
XX
KW   CD123; CDw123; Immunoglobulin; antibody; antibody production;
KW   antibody therapy; cancer; cytostatic; heavy chain; immunoconjugate;

XX
OS   Synthetic.
OS   Unidentified.
XX
CC PN   WO2018098258-A2.
XX
CC PD   31-MAY-2018.
XX
CC PF   22-NOV-2017; 2017WO-US062989.
XX
PR   23-NOV-2016; 2016US-0425761P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Hilderbrand SA,  Hutchins BM;
XX
DR   WPI; 2018-42158Q/43.
XX
CC PT   Preparing cell-binding agent-cytotoxic agent conjugate used to treat 
CC PT   cancer involves reacting imine-moiety in imine-containing cytotoxic agent
CC PT   with e.g. sulfur dioxide in aqueous solution and reacting the resultant 
CC PT   with cell-binding agent.
XX
CC PS   Claim 150; SEQ ID NO 25; 72370160pp; English.
XX
CC   The present invention relates to a novel method for preparing cell-
CC   binding agent-cytotoxic agent conjugate. The cell-binding agent-cytotoxic
CC   agent conjugate is used for inhibiting abnormal cell growth or treating 
CC   proliferative disorder such as cancer, hematological cancer, solid tumor,
CC   leukemia, acute myeloid leukemia (AML), acute lymphoblastic leukemia 
CC   (ALL), acute B lymphoblastic leukemia (B-ALL), chronic myelogenous 
CC   leukemia (CML), chronic lymphocytic leukemia (CLL), lymphoma, melanoma, 
CC   lung cancer, non-small cell lung cancer, ovarian cancer, endometrial 
CC   cancer, peritoneal cancer, pancreatic cancer, breast cancer, prostate 
CC   cancer and cervical cancer. The method involves: reacting imine-moiety in
CC   imine-containing cytotoxic agent with sulfur dioxide in an aqueous 
CC   solution; and reacting the modified cytotoxic agent with the cell-binding
CC   agent (antibody). The present sequence represents an anti-CD123 antibody 
CC   heavy chain region (HC), which is used in the invention as a cell-binding
CC   agent for preparing cell-binding agent-cytotoxic agent conjugate.
XX
SQ   Sequence 450 AA;

  Query Match             100.0%;  Score 2409;  DB 26;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180

Qy        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 240

Qy        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300

Qy        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD 360

Qy        361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 420

Qy        421 WQQGNVFSCSVMHEALHNHYTQKSLCLSPG 450
              ||||||||||||||||||||||||||||||
Db        421 WQQGNVFSCSVMHEALHNHYTQKSLCLSPG 450

BDM55680
ID   BDM55680 standard; protein; 450 AA.
XX
AC   BDM55680;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 monoclonal antibody heavy chain, SEQ 54.

KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; heavy chain; hodgkins disease; humanized antibody;
KW   immunoconjugate; interleukin 3 receptor alpha; leukemia; lymphoma;
KW   mantle cell lymphoma; monoclonal antibody; myelodysplastic syndrome;
KW   neoplasm; non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Ala
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.
PR   07-JUN-2016; 2016US-0346730P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Claim 29; SEQ ID NO 54; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 
CC   (B-ALL), chronic lymphocytic leukemia (CLL), hairy cell leukemia (HCL), 
CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 
CC   leukemia, non-Hodgkin lymphomas (NHL), mantle cell lymphoma, and 
CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody heavy chain, which is used in preparing the 
CC   antibodies involved in preparing the pharmaceutical composition, for 
CC   treating the above mentioned cancer and cell proliferative disorders.
XX
SQ   Sequence 450 AA;

  Query Match             99.8%;  Score 2404;  DB 24;  Length 450;
  Best Local Similarity   99.8%;  
  Matches  449;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60
              | ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QXQLVQSGAEVKKPGASVKVSCKASGYIFTSSIMHWVRQAPGQGLEWIGYIKPYNDGTKY 60

Qy         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEKFKGRATLTSDRSTSTAYMELSSLRSEDTAVYYCAREGGNDYYDTMDYWGQGTLVTVS 120

Qy        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQS 180

Qy        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLG 240

Qy        241 GPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 NSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRD 360

Qy        361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSR 420

Qy        421 WQQGNVFSCSVMHEALHNHYTQKSLCLSPG 450
              ||||||||||||||||||||||||||||||
Db        421 WQQGNVFSCSVMHEALHNHYTQKSLCLSPG 450

SEQ ID NO:4
BDM55677
ID   BDM55677 standard; protein; 214 AA.
XX
AC   BDM55677;
XX
DT   23-FEB-2017  (first entry)
XX
DE   Humanized anti-CD123 monoclonal antibody light chain, SEQ 51.
XX
KW   CD123; CDw123; IL-3R alpha; acute lymphoblastic leukemia;
KW   acute myelogenous leukemia; antibody production; antibody therapy;
KW   b-cell acute lymphoblastic leukemia; cancer; cell growth;
KW   chronic lymphocytic leukemia; chronic myelocytic leukemia; cytostatic;
KW   hairy cell leukemia; hodgkins disease; humanized antibody;
KW   immunoconjugate; interleukin 3 receptor alpha; leukemia; light chain;
KW   lymphoma; mantle cell lymphoma; monoclonal antibody;
KW   myelodysplastic syndrome; neoplasm; non-hodgkin lymphoma; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2017004026-A1.
XX
CC PD   05-JAN-2017.
XX
CC PF   28-JUN-2016; 2016WO-US039797.
XX
PR   29-JUN-2015; 2015US-0186161P.
PR   18-MAY-2016; 2016US-0338203P.
PR   07-JUN-2016; 2016US-0346730P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Kovtun Y,  Tavares D,  Rui L,  Chittenden T;
XX
DR   WPI; 2017-02112B/12.
XX
CC PT   Antibody or antigen-binding fragment for treating subject having cancer, 
CC PT   such as leukemia, has binding with epitope in amino acid of human 
CC PT   CD123/IL3-Ra antigen, and inhibits IL3-dependent proliferation in antigen
CC PT   -positive TF-1 cell.
XX
CC PS   Example 12; SEQ ID NO 51; 386pp; English.
XX
CC   The present invention relates to a novel antibody or antigen binding 
CC   fragment, useful for treating cancer in a subject. The antibody binds to 
CC   an epitope of human CD123 (interleukin 3 receptor alpha (IL-3R alpha)) 
CC   antigen 101-346, and inhibits IL-3 dependent proliferation in antigen-
CC   positive TF-1 cells. The invention also provides: a polypeptide 
CC   comprising the heavy chain variable region (VH) and light chain variable 
CC   region (VL); a cell producing the antibody ; a method for producing the 
CC   antibody; an immunoconjugate; a pharmaceutical composition comprising the
CC   antibody; a method for inhibiting the growth of a cell expressing CD123; 
CC   a method for treating a subject having cancer; and a method for treating 
CC   a cell-proliferative disorder in a subject. The cancer can be leukemia or
CC   lymphoma. The cell proliferative disorder is selected from a group 
CC   consist of acute myeloid leukemia (AML), chronic myeloid leukemia (CML), 
CC   acute lymphoblastic leukemia (ALL), B-cell acute lymphoblastic leukemia 
CC   (B-ALL), chronic lymphocytic leukemia (CLL), hairy cell leukemia (HCL), 
CC   myelodysplastic syndrome, basic plasmacytoid DC neoplasm (BPDCN) 
CC   leukemia, non-Hodgkin lymphomas (NHL), mantle cell lymphoma, and 
CC   Hodgkin's leukemia (HL). The present sequence represents a humanized anti
CC   -CD123 monoclonal antibody light chain, which is used in preparing the 
CC   antibodies involved in preparing the pharmaceutical composition, for 
CC   treating the above mentioned cancer and cell proliferative disorders.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1113;  DB 24;  Length 214;

  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BDY44934
ID   BDY44934 standard; protein; 214 AA.
XX
AC   BDY44934;
XX
DT   27-JUL-2017  (first entry)
XX
DE   Humanized anti-CD123 antibody light chain protein AbX1 SEQ ID NO: 14.
XX
KW   CD123; CDw123; humanized antibody; light chain; pharmaceutical;
KW   therapeutic.
XX
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   Misc-difference 2
FT                   /label= Phe, Val
XX
CC PN   WO2017091745-A1.
XX
CC PD   01-JUN-2017.
XX
CC PF   23-NOV-2016; 2016WO-US063624.
XX
PR   25-NOV-2015; 2015US-0260104P.
PR   28-JUL-2016; 2016US-0368156P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Bartlett E;
XX
DR   WPI; 2017-355416/41.
XX
CC PT   Pharmaceutical composition for treating cancer, e.g. hematological 
CC PT   cancer, comprises antibody-drug conjugate comprising benzodiazepine, and 
CC PT   small hydrophobic molecule, e.g. betaines and amino acids with 
CC PT   hydrophobic side chains.
XX
CC PS   Claim 75; SEQ ID NO 14; 91pp; English.
XX
CC   The invention relates to a novel pharmaceutical composition for treating 
CC   cancer. The pharmaceutical composition comprises: (a) an antibody-drug 
CC   conjugate (ADC) comprising a benzodiazepine; and (b) a small hydrophobic 
CC   molecule selected from betaines and amino acids with hydrophobic side 
CC   chains; or trehalose. The pharmaceutical composition is used for treating
CC   cancer such as hematological cancer or a solid tumor. The present 
CC   sequence represents a humanized anti-CD123 antibody light chain protein 
CC   used in the pharmaceutical composition for treating cancer.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1113;  DB 24;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||


BFI04664
ID   BFI04664 standard; protein; 214 AA.
XX
AC   BFI04664;
XX
DT   12-JUL-2018  (first entry)
XX
DE   Anti-CD123 antibody LC region, SEQ ID 26.
XX
KW   CD123; CDw123; Immunoglobulin; antibody; antibody production;
KW   antibody therapy; cancer; cytostatic; immunoconjugate; light chain;
KW   neoplasm; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018098258-A2.
XX
CC PD   31-MAY-2018.
XX
CC PF   22-NOV-2017; 2017WO-US062989.
XX
PR   23-NOV-2016; 2016US-0425761P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Hilderbrand SA,  Hutchins BM;
XX
DR   WPI; 2018-42158Q/43.
XX
CC PT   Preparing cell-binding agent-cytotoxic agent conjugate used to treat 
CC PT   cancer involves reacting imine-moiety in imine-containing cytotoxic agent
CC PT   with e.g. sulfur dioxide in aqueous solution and reacting the resultant 
CC PT   with cell-binding agent.
XX
CC PS   Claim 150; SEQ ID NO 26; 72370160pp; English.
XX
CC   The present invention relates to a novel method for preparing cell-
CC   binding agent-cytotoxic agent conjugate. The cell-binding agent-cytotoxic
CC   agent conjugate is used for inhibiting abnormal cell growth or treating 
CC   proliferative disorder such as cancer, hematological cancer, solid tumor,
CC   leukemia, acute myeloid leukemia (AML), acute lymphoblastic leukemia 
CC   (ALL), acute B lymphoblastic leukemia (B-ALL), chronic myelogenous 
CC   leukemia (CML), chronic lymphocytic leukemia (CLL), lymphoma, melanoma, 
CC   lung cancer, non-small cell lung cancer, ovarian cancer, endometrial 
CC   cancer, peritoneal cancer, pancreatic cancer, breast cancer, prostate 
CC   cancer and cervical cancer. The method involves: reacting imine-moiety in
CC   imine-containing cytotoxic agent with sulfur dioxide in an aqueous 
CC   solution; and reacting the modified cytotoxic agent with the cell-binding
CC   agent (antibody). The present sequence represents an anti-CD123 antibody 
CC   light chain region (LC), which is used in the invention as a cell-binding
CC   agent for preparing cell-binding agent-cytotoxic agent conjugate.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1113;  DB 26;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

BFQ46050
ID   BFQ46050 standard; protein; 214 AA.
XX
AC   BFQ46050;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Anti-CD133 antibody light chain, SEQ ID 43.
XX
KW   CD133; Prominin 1; antibody; cancer; chemotherapy; cytostatic;
KW   immunoconjugate; light chain; neoplasm; therapeutic.
XX

XX
CC PN   WO2018160539-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   27-FEB-2018; 2018WO-US019874.
XX
PR   28-FEB-2017; 2017US-0465118P.
PR   31-MAR-2017; 2017US-0480209P.
XX
CC PA   (IMMG ) IMMUNOGEN INC.
XX
CC PI   Widdison WC;
XX
DR   WPI; 2018-70421V/63.
XX
CC PT   New cell-binding agent-cytotoxic agent conjugate or its salt useful in 
CC PT   pharmaceutical composition for inhibiting abnormal cell growth or 
CC PT   treating proliferative disorder or cancer e.g. renal cancer.
XX
CC PS   Claim 50; SEQ ID NO 43; 223pp; English.
XX
CC   The present invention relates to a cell-binding cytotoxic agent conjugate
CC   or its salt, useful in pharmaceutical composition for inhibiting abnormal
CC   cell growth or treating proliferative disorder or cancer. The conjugate 
CC   is useful in a pharmaceutical composition for treating cancer such as 
CC   renal cancer, breast cancer, colon cancer, brain cancer, prostate cancer,
CC   endometrial cancer, cervical cancer, kidney cancer, pancreatic cancer, 
CC   ovarian cancer, head and neck cancer, melanoma, colorectal cancer, 
CC   gastric cancer, squamous cancer, lung cancer, testicular cancer, 
CC   choriocarcinoma, Merkel cell carcinoma, sarcoma, osteosarcoma, 
CC   chondrosarcoma, liposarcoma, leiomyosarcoma, glioblastoma, neuroblastoma,
CC   lymphoma, non-Hodgkin lymphoma, myelodysplastic syndrome (MDS), 
CC   peritoneal cancer, fallopian tube cancer, uterine cancer or leukemia, 
CC   acute myeloid leukemia (AML), acute monocytic leukemia, promyelocytic 
CC   leukemia, eosinophilic leukemia, acute lymphoblastic leukemia, chronic 
CC   lymphocytic leukemia (CLL), or chronic myeloid leukemia (CML). The 
CC   conjugate has excellent stability and longer half-life, and exhibits 
CC   rapid therapeutic effect. The present sequence is an anti-CD133 antibody 
CC   light chain, used as a cell binding agent for preparing the conjugate for
CC   treating cancer.
XX
SQ   Sequence 214 AA;

  Query Match             100.0%;  Score 1113;  DB 26;  Length 214;
  Best Local Similarity   100.0%;  
  Matches  214;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDINSYLSWFQQKPGKAPKTLIYRVNRLVDGVPS 60

Qy         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGNDYTLTISSLQPEDFATYYCLQYDAFPYTFGQGTKVEIKRTVAAPSVFIFPP 120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT 180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214
              ||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 214

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
June 29, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649